Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 3 is objected to because of the following informalities:  there is insufficient antecedent basis for the recitation of “the support plate” on line 2 of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8,12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2020/0051881 A1).
Regarding claim 1, Park discloses a display device comprising:
a display module (Fig. 1 element 100) including a first substantially flat portion (Fig. 1 left area “NFA), a first curved portion bent from one portion of the first substantially flat portion (Fig. 1 and Fig. 5A area “FA”), and a second substantially flat portion (Fig. 1 left area “NFA) facing the first substantially flat portion in a thickness direction of the first substantially flat portion (as shown in Fig. 5A and 5B); and 
a cover member (Fig. 5A and 5B elements 150 and 160) comprising a support (Figs. 5A and 5B element 150) to support the display module (as discussed in Paragraph [0057]), the support including a first part disposed under the first substantially flat portion (as shown in Figs. 5A and 5B), a second part disposed under the second substantially flat portion (as shown in Figs. 5A and 5B), and a third part disposed under the first curved portion (as shown in Figs. 5A and 5B),
wherein the third part of the support has at least one discontinuity (as shown in Figs. 3 and 6 element 152H).

Regarding claim 2, Park discloses the device as set forth in claim 1 above and further wherein the at least one discontinuity comprises at least one hole at least partially penetrating the third part of the support (as shown in Fig. 2 and discussed in Paragraph [0063]).

Regarding claim 3, Park discloses the device as set forth in claim 1 above and further wherein the support comprises a support plate (wherein element 150 is interpreted as the support plate), and the third part of the support plate has a curved shape corresponding to the first curved portion (as shown in Figs. 5A and 5B).

Regarding claim 5, Park discloses the device as set forth in claim 1 above and further wherein the cover member comprises a cover layer (Fig. 2 element 160) including: an adhesive layer (Fig. 2 top element 162) disposed between the support and the display module (as shown in Fig. 2); a cushion layer (Fig. 2 element 141 as discussed in Paragraph [0055] as protecting the display from impact) disposed between the adhesive layer and the support (as shown in Fig. 2); a protective layer (Fig. 2 element 141 as discussed in Paragraph [0055] as protecting the display) disposed between the cushion layer and the support (as shown in Fig. 2); and a heat radiation layer (Fig. 2 element 142 as discussed in Paragraph [0055] as protecting the display from heat) disposed between the protective plate and the support (as shown in Fig. 2).

Regarding claim 6, Park discloses the device as set forth in claim 5 above and further wherein the support is spaced apart from the display module at a greater distance than any of the layers of the cover layer (as shown in Fig. 2 wherein element 150 is the farthest from the display).

Regarding claim 7, Park discloses the device as set forth in claim 5 above and further wherein the support comprises a metal material (as discussed in Paragraph [0057]).

Regarding claim 8, Park disclose the device as set forth in claim 1 above and further wherein each of the first substantially flat portion, the second substantially flat portion, and the first curved portion includes a display area (Fig. 1 area “AA”) to display an image and a peripheral area (Fig. 1 area “NA”) adjacent to the display area (as shown in Fig. 1).

Regarding claim 12, Park discloses a display device comprising:
a display module (Fig. 1 element 100) including a first substantially flat portion (Fig. 1 left area “NFA), a first curved portion bent from one portion of the first substantially flat portion (Fig. 1 and Fig. 5A area “FA”), and a second substantially flat portion (Fig. 1 left area “NFA) facing the first substantially flat portion in a thickness direction of the first substantially flat portion (as shown in Fig. 5A and 5B); and 
a cover member (Fig. 5A and 5B elements 150 and 160) comprising a support (Figs. 5A and 5B element 150) to support the display module (as discussed in Paragraph [0057]), the support including a first part disposed under the first substantially flat portion (as shown in Figs. 5A and 5B), a second part disposed under the second substantially flat portion (as shown in Figs. 5A and 5B), and a third part disposed under the first curved portion (as shown in Figs. 5A and 5B),
wherein the support comprises an upper surface facing the display module and a lower opposite the upper surface (as shown in Fig. 6),
wherein the lower surface of the support corresponding to the third part has at least one discontinuity (as shown in Fig. 6).

Regarding claim 13, Park discloses the device as set forth in claim 12 and further wherein the support comprises a support plate (as discussed in Paragraph [0054]), and the at least one discontinuity includes at least one of a recess having an uneven shape (as shown in Fig. 3 as 152H).

Regarding claim 16, Park discloses the device as set forth in claim 12 above and further wherein the cover member comprises a cover layer (Fig. 2 element 160) including: an adhesive layer (Fig. 2 top element 162) disposed between the support and the display module (as shown in Fig. 2); a cushion layer (Fig. 2 element 141 as discussed in Paragraph [0055] as protecting the display from impact) disposed between the adhesive layer and the support (as shown in Fig. 2); a protective layer (Fig. 2 element 141 as discussed in Paragraph [0055] as protecting the display) disposed between the cushion layer and the support (as shown in Fig. 2); and a heat radiation layer (Fig. 2 element 142 as discussed in Paragraph [0055] as protecting the display from heat) disposed between the protective plate and the support (as shown in Fig. 2), wherein the support is most spaced apart from the display module from among the layers of the cover member (as shown in Fig. 2 wherein element 150 is the farthest from the display).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0051881 A1).

Regarding claim 4, Park discloses the device as set forth in claim 1 above.
Park does not expressly disclose wherein the first substantially flat portion has a larger area than the second substantially flat portion, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have one substantially flat portion larger than the other, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, Park discloses the devices as set forth in claims 1-3, 5-8, 12-13 and 16 above which necessarily encompass the manufacturing method comprising steps of: 
providing a cover member including a support having a first substantially flat part and a second substantially flat part facing each other in a thickness direction, and a curved part between one end of the first part and one end of the second part (as shown in Figs. 5A and 5B) having at least one discontinuity (as shown in Fig. 3); 
providing an adhesive layer and a display module to be bonded to the adhesive layer (as shown in Fig. 6 and discussed in Paragraphs [0044], [0058], [0113]-[0114], [0121]-[0122]) , each of the adhesive layer and the display module having a substantially flat shape (as shown in Fig. 6); and 
forming the display module on the cover member such that the display module and the adhesive layer each has a shape corresponding to a shape of the cover member (as shown in at least Figs. 1-6).
While the Park reference does not expressly disclose the recited steps of the claim, it would have been obvious to one of ordinary skill in the art before the effective filing date that the device as disclosed by Park would require a manufacturing process.  Since the device of Park has been shown to disclose the features and limitations imposed by claims 1-3, 5-8, 12-13 and 16 of the instant application, one of ordinary skill in the art before the effective filing date would have been motivated to perform the manufacturing process of the Park device with a method which necessarily included the method steps recited by the claim in order to arrive at the features and limitations described by the claim and disclosed by the Park reference.

Regarding claim 18, Park discloses the devices as set forth in claims 1-3, 5-8, 12-13 and 16 above which necessarily encompass the manufacturing method set forth in claim 17 above and further comprising steps of bonding a window (as discussed in Paragraphs [0044], [0058], [0066] and [0113]) having a shape corresponding to the cover member and the adhesive layer to the display module (as shown in Figs. 1-2 wherein the window and other layers of the display device are shown to have a corresponding shape).

Regarding claim 19, Park discloses the devices as set forth in claims 1-3, 5-8, 12-13 and 16 above which necessarily encompass the manufacturing method set forth in claim 17 above and further comprising steps of forming a window on the adhesive layer (as shown in Figs 1 and 2) by forming the display module, the adhesive layer, and the window on the cover member such that the window has a shape corresponding to the shape of the cover member (as shown in Figs. 1-2 wherein the window and other layers of the display device are shown to have a corresponding shape).

Regarding claim 20, Park discloses the devices as set forth in claims 1-3, 5-8, 12-13 and 16 above which necessarily encompass the manufacturing method set forth in claim 17 above and further comprising steps of aligning a portion of the display module with the second substantially flat part of the cover member (as shown in Figs. 1-2 wherein the all of the layers of the display device are shown to be aligned); coupling the aligned portion of the display module to the second substantially flat part of the cover member (as shown in Figs. 1-2 and as discussed in Paragraphs [0044], [0058], [0113]-[0114], [0121]-[0122]); and coupling other portion of the display module to the curved part and the first substantially 8 flat part of the cover member (as shown in Figs 2 and 5A-5B).

Claim(s) 9-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1 and 12 above, and further in view of Cho et al. (US 2017/0098794 A1).

Regarding claim 9, Park discloses the device as set forth in claim 1 above.
Park does not expressly disclose wherein the display module further includes a second curved portion bent from another portion of the first substantially flat portion and facing the first curved portion in one direction, wherein the support further includes a fourth part disposed under the second curved portion and corresponding to a shape of the second curved portion.
Cho teaches a display module which has a curved portion bent from a first substantially flat portion (as shown in Figs. 1A and 1B as FP and BP1) and further includes a second curved portion (Fig. 1A element BP-2) bent from another portion of the first substantially flat portion and facing the first curved portion in one direction (as shown in Fig. 1A), and a support further includes a fourth part disposed under the second curved portion and corresponding to a shape of the second curved portion (as shown in Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a second curved portion as taught by Cho in the device of Park in order to provide additional viewing direction to the device and one of ordinary skill in the art would have found it obvious to make such a modification since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 10, Park in view of Cho discloses the device as set forth in claim 9 above.
Park does not expressly disclose wherein the fourth part of the support includes one or more discontinuities spaced apart from each other, however it would have been obvious to one of ordinary skill in the art before the effective to form the fourth part of the support, which corresponds to a bending portion as taught by Cho, with duplicates of the one or more discontinuities, as disclosed by Park and applied as in claim 1 above, in order to ensure the bendable property of the device (as discussed in Park Paragraph [0063]) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 11, Park in view of Cho discloses the device as set forth in claim 9 above.  The device of Park as modified by Cho in claim 9 above includes a fourth part and corresponding support as set forth above, as such, since the curved portion of the Park device, and similarly the curved portion of the Cho device, are formed from a substantially flat portion of the device as a unitary shape (as is shown in at least Park Figs. 1-2 and Cho Figs. 1A and 5A), one of ordinary skill in the art before the effective filing date would have found it obvious to utilize the same manufacturing means in forming the first to fourth parts since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 USPQ2d 1385, 1395-97 (2007).

Regarding claim 14, Park discloses the device as set forth in claim 12 above.
Park does not expressly disclose wherein the display module further includes a second curved portion bent from another portion of the first substantially flat portion and facing the first curved portion in one direction, wherein the support further includes a fourth part disposed under the second curved portion and corresponding to a shape of the second curved portion, wherein the lower surface of the support corresponding to the fourth part has at least one other discontinuity.
Cho teaches a display module which has a curved portion bent from a first substantially flat portion (as shown in Figs. 1A and 1B as FP and BP1) and further includes a second curved portion (Fig. 1A element BP-2) bent from another portion of the first substantially flat portion and facing the first curved portion in one direction (as shown in Fig. 1A), and a support further includes a fourth part disposed under the second curved portion and corresponding to a shape of the second curved portion (as shown in Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a second curved portion as taught by Cho in the device of Park in order to provide additional viewing direction to the device and one of ordinary skill in the art would have found it obvious to make such a modification since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Further, Park does not expressly disclose wherein the fourth part of the support includes other discontinuities on the lower surface, however it would have been obvious to one of ordinary skill in the art before the effective to form the fourth part of the support, which corresponds to a bending portion as taught by Cho, with duplicates of the one or more discontinuities, as disclosed by Park and applied as in claim 1 above, in order to ensure the bendable property of the device (as discussed in Park Paragraph [0063]) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Regarding claim 15, Park as modified by Cho discloses the device as set forth in claim 14 above and further wherein each of the first substantially flat portion, the second substantially flat portion, the first curved portion, and the second curved portion includes a display area (Park Fig. 1 area “AA” and Cho Fig. 5A area “FP”) to display an image and a peripheral area (Park Fig. 1 area “NA” and Cho Fig. 5A area “BM”) adjacent to the display area (as shown in Park Fig. 1 and Cho Fig. 5A).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841